     Case 2:19-cr-00313-SVW Document 57 Filed 06/01/20 Page 1 of 6 Page ID #:213




1      AMY M. KARLIN (Bar No. 150016)
       Interim Federal Public Defender
2      DAVID I. WASSERMAN (Bar No. 275987)
       (E-Mail: David_Wasserman@fd.org)
3      Deputy Federal Public Defender
       ANGELA C. C. VIRAMONTES (Bar No. 228228)
4      (E-Mail: Angela_Viramontes@fd.org)
       Deputy Federal Public Defender
5      321 E 2nd Street
       Los Angeles, California 90012
6      Telephone: (213) 894-2854
       Facsimile: (213) 894-0081
7
8      Attorneys for Defendant
       MARK DOMINGO
9
10                               UNITED STATES DISTRICT COURT
11                           CENTRAL DISTRICT OF CALIFORNIA
12                                        WESTERN DIVISION
13
14     UNITED STATES OF AMERICA,                       Case No. CR 19-313-SVW
15                  Plaintiff,
                                                       MARK DOMINGO'S NOTICE OF
16           v.                                        MOTION AND MOTION TO
                                                       EXCLUDE PREJUDICIAL AND
17     MARK DOMINGO,                                   CONFUSING LANGAUGE;
                                                       MEMORANDUM OF POINTS AND
18                  Defendant.                         AUTHORITIES
19                                                     [Proposed] Hearing Date: July 13, 2020
                                                       [Proposed] Hearing Time: 11:00 am
20
21           PLEASE TAKE NOTICE THAT the defendant, Mark Domingo, by and through
22     his counsel of record, Deputy Federal Public Defenders David I. Wasserman and
23     Angela C. C. Viramontes, moves this Honorable Court for an order prohibiting the
24     government from using prejudicial and confusing language that would deny Mr.
25     Domingo’s right to a fair trial.
26           This motion is based on the attached memorandum of points and authorities, any
27     declarations of counsel and any exhibits attached hereto, all files and records in this
28
     Case 2:19-cr-00313-SVW Document 57 Filed 06/01/20 Page 2 of 6 Page ID #:214




1      case, and such further information as may be provided to the Court with respect to this
2      motion.
3                                            Respectfully submitted,
4                                            AMY M. KARLIN
                                             Interim Federal Public Defender
5
6
7      DATED: June 1, 2020                By /s/ Angela C. C. Viramontes
8                                           ANGELA C. C. VIRAMONTES
                                            DAVID I. WASSERMAN
9                                           Deputy Federal Public Defenders
                                            Attorneys for MARK DOMINGO
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:19-cr-00313-SVW Document 57 Filed 06/01/20 Page 3 of 6 Page ID #:215




1                                         I. INTRODUCTION
2               Mark Domingo requests that the Court ensure that he receive a fair trial by
3      prohibiting the government from using certain language during the trial that would be
4      unfairly prejudicial and confusing. Specifically, Mr. Domingo requests that the Court:
5      (1) prohibit the government from referring to Mr. Domingo as a “terrorist” and/or
6      “extremist”, (2) limit the government’s use of the terms “terrorism” and “extremism”
7      and (3) prohibit the government from using first-person plural pronouns (e.g. “our
8      national security,” “our country,” and “our safety”) at trial.
9                                            II. ARGUMENT
10              A federal district court has both the inherent authority and the duty to ensure that
11     trials are conducted in a manner that protects a defendant’s right to a fair trial. United
12     States v. Marks, 530 F.3d 799, 807 (9th Cir. 2008) (“District courts have broad power
13     to ensure that a trial proceeds in a proper manner.”). That authority includes preventing
14     the use of language that casts the defendant, or others, in a negative light – particularly
15     when it is irrelevant to the proceeding. See 20 Am. Jur. Trials 441 § 20 (“Expressions,
16     names, nicknames, and the like, which are so sensitive that their use would be likely to
17     stir up antagonistic feelings on the part of the jurors, ought to be removed from the case
18     at the earliest opportunity. The damage they can inflict on a party's legal position may
19     be irreversible even if they are used but once in front of the jury”). The authority also
20     extends to ensuring that the jury is not confused by the testimony and arguments
21     because it uses terms that are ambiguous and incomplete. See United States v. DiVarco,
22     484 F.2d 670, 675 (7th Cir. 1973) (“The district judge has a duty to see that the trial
23     does not become confusing or repetitious.”)
24     A.       Referring to Mr. Domingo as a “Terrorist” or “Extremist” Would Be
25              Unfairly Prejudicial and Would Deny His Right to a Fair Trial
26              Allowing the government to refer to Mr. Domingo as a “terrorist” or “extremist”
27     in front of a jury would unfairly prejudice Mr. Domingo and deny him the right to a fair
28     trial.
                                                       3
     Case 2:19-cr-00313-SVW Document 57 Filed 06/01/20 Page 4 of 6 Page ID #:216




1            The terms “terrorist” and “extremist” should be completely prohibited because
2      they are inherently prejudicial. See Mathis v. United States, 513 A.2d 1344, 1348 (D.C.
3      Ct. App. 1986) (prosecutor’s description of defendant as “the Godfather” required
4      reversal); cf. United States v. Crooks, 766 F.2d 7, 12 (1st Cir. 1985) (district court
5      properly excluded testimony that associated defendant with word “Mafia”); United
6      States v. Steinkoetter, 633 F.2d 719, 720–21 (6th Cir. 1980) (prosecutor’s comments
7      comparing defendant to Pontius Pilate and Judas Iscariat reversible error).
8            The use of these terms is also problematic because there is a substantial risk that
9      government witnesses will employ them as a way to offer improper characterizations of
10     Mr. Domingo’s motives or beliefs without an admissible foundation. “Federal Evidence
11     Rule 701 permits lay testimony in the form of an opinion when it meets the following
12     criteria: it must be rationally based on the witness’s perception and helpful to the jury
13     in understanding the witness’s testimony or the determination of a ‘fact in issue,’ and
14     may not be based on the kind of specialized knowledge possessed by experts within the
15     scope of Rule 702.” United States v. Hampton, 718 F.3d 978, 981 (D.C. Cir. 2013)
16     (quoting Fed. R. Evid. 701). Lay opinion is inadmissible in every instance “[w]hen a
17     witness has not identified the objective bases for his opinion . . . , first because there is
18     no way for the court to assess whether it is rationally based on the witness’s
19     perceptions, and second because the opinion does not help the jury but only tells it in
20     conclusory fashion what it should find.” Id. (citing United States v. Rea, 958 F.2d 1206,
21     1216 (2d Cir. 1992)). But if a witness does give admissible testimony demonstrating an
22     objective basis to label something terrorist or extremist, i.e., admissible non-hearsay
23     evidence about the specific political or ideological beliefs of another, there would be no
24     reason to add the inflammatory label on top of it.
25           Thus, there is no reason for the government to use the inherently prejudicial
26     terms “terrorist” and “extremist” during the trial.
27
28
                                                       4
     Case 2:19-cr-00313-SVW Document 57 Filed 06/01/20 Page 5 of 6 Page ID #:217




1      B.    The Court Should Limit the Government’s Use of the Words
2            “Terrorism” and “Extremism”
3            The Court should limit the government’s use of the terms “terrorism” and
4      “extremism” because neither is an element of § 2339A or § 2332a(a)(2).
5            The Court should limit the government’s use of the terms “terrorism” and
6      “extremism” because they are inherently prejudicial. See Mathis v. United States, 513
7      A.2d 1344, 1348 (D.C. Ct. App. 1986) (prosecutor’s description of defendant as “the
8      Godfather” required reversal); cf. United States v. Crooks, 766 F.2d 7, 12 (1st Cir.
9      1985) (district court properly excluded testimony that associated defendant with word
10     “Mafia”). United States v. Steinkoetter, 633 F.2d 719, 720–21 (6th Cir. 1980)
11     (prosecutor’s comments comparing defendant to Pontius Pilate and Judas Iscariat
12     reversible error).
13           Thus, the Court should instruct the government to avoid gratuitous or
14     unnecessary uses of the terms.
15     C.    The Court Should Prohibit the Government from Using First-Person
16           Plural Pronouns (e.g. “our national security,” “our country,” and “our
17           safety”) at Trial
18           There is no legitimate basis for the government to use the pronoun “our”, but
19     there is a profoundly biasing reason to. The concept of “us” invokes a sense of shared
20     experience between the government and Americans (i.e. the jurors), which excludes
21     and alienates Mr. Domingo and his defense team, unfairly prejudicing him. Thus, the
22     Court should prohibit the government from using the pronoun “our” or any other first-
23     person plural pronouns in this way.
24     ///
25     ///
26     ///
27
28
                                                    5
     Case 2:19-cr-00313-SVW Document 57 Filed 06/01/20 Page 6 of 6 Page ID #:218




1                                      III. CONCLUSION
2            For the foregoing reasons, Mr. Domingo respectfully requests an order
3      prohibiting and limiting the language described above.
4                                            Respectfully submitted,
5                                            AMY M. KARLIN
                                             Interim Federal Public Defender
6
7
8      DATED: June 1, 2020                   By /s/ Angela C. C. Viramontes
9                                            ANGELA C. C. VIRAMONTES
                                             DAVID I. WASSERMAN
10                                           Deputy Federal Public Defenders
                                             Attorneys for MARK DOMINGO
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   6
